--------------------------------------------------------------------------------

EXHIBIT 10.11
   
Spartan Gold Ltd.


EMPLOYMENT AGREEMENT
CHIEF OPERATING OFFICER and DIRECTOR


Agreement made as of this 28th day of March, 2012, by and between Mihailo (Mick)
Gavrilovic (“Executive”) and Spartan Gold Ltd. (“Spartan” or, the “Company”).
 
PREAMBLE
 
The Board of Directors of the Company recognizes Executive’s potential
contribution to the growth and success of the Company and desires to assure the
Company of Executive’s employment in an executive capacity as Chief Operating
Officer and Director and to compensate him therefor.  Executive wants to be
employed by the Company and to commit himself to serve the Company on the terms
herein provided.
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties, the parties agree as follows:
 
1.    Definitions


“Benefits” shall mean all the fringe benefits approved by the Board from time to
time and established by the Company for the benefit of executives generally
and/or for key executives of the Company as a class, including, but not limited
to, regular holidays, vacations, absences resulting from illness or accident,
health insurance, disability and medical plans (including dental and
prescription drug), group life insurance, and pension, profit-sharing and stock
bonus plans or their equivalent.
 
“Board” shall mean the Board of Directors of the Company, together with an
executive committee thereof (if any), as the same shall be constituted from time
to time.
 
“Cause” shall mean (i) gross negligence in the performance of the material
responsibilities of the Executive’s office or position, (ii) willful misconduct
in performance and discharge of the Executive’s material duties or that is
otherwise materially injurious to the Company’s business, (iii) conviction of or
a plea of no contest to a felony or Executive’s incapacity due to alcoholism or
substance abuse or (iv) a material and intentional breach by Executive of his
principal obligations under this Agreement not remedied within fifteen (15)
business days after receipt of written notice from the Company.
 
“Change of Control” shall mean the occurrence of one or more of the following
four events:
 

 
(1)
Any Person becomes a beneficial owner (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) directly or indirectly of securities
representing 51% or more of the total number of votes that may be cast for the
election of directors of the Company;

  
 
1

--------------------------------------------------------------------------------

 
  

 
(2)
Within eighteen months after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board;

 

 
(3)
Within eighteen months after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board; or

 

 
(4) 
A Reorganization.

 

 
(5) 
A sale of all or substantially all of the assets of the Company.

 
“Chief Operating Officer” shall mean the individual having responsibility to the
Board for direction and management of the field operations responsibilities of
the Company and who reports and is accountable only to the Board.
 
“Company” shall mean Spartan Gold Ltd., a Nevada corporation.
 
“Competitive Business Activity” shall mean the exploration, development and sale
of gold or other natural resources from the Company’s properties.
 
“Director” shall mean the individual elected by shareholders or designated by
the Board from time to time as its Director.
 
“Disability” shall mean a written determination by an independent physician
mutually agreeable to the Company and Executive (or, in the event of Executive’s
total physical or mental disability, Executive’s legal representative) that
Executive is physically or mentally unable to perform his duties of Chief
Operating Officer and Director under this Agreement and that such disability can
reasonably be expected to continue for a period of six (6) consecutive months or
for shorter periods aggregating one hundred and eighty (180) days in any
twelve-(12)-month period.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Executive” shall mean Mihailo Gavrilovic and, if the context requires, his
heirs, personal representatives, and permitted successors and assigns.
 
“Performance Year” shall mean each twelve-month period of employment under this
Agreement commencing upon the date of this Agreement.
 
“Person” shall mean any natural person, incorporated entity, limited or general
partnership, limited liability company, business trust, association, agency
(governmental or private), division, political sovereign, or subdivision or
instrumentality, including those groups identified as “persons” in §§ 13(d)(3)
and 14(d)(2) of the Exchange Act.
  
 
2

--------------------------------------------------------------------------------

 
  
“Reorganization” shall mean any transaction, or any series of transactions
consummated in a 12-month period, pursuant to which any Person acquires (by
merger, acquisition, or otherwise) all or substantially all of the assets of the
Company or the then outstanding equity securities of the Company and the Company
is not the surviving entity, the Company being deemed surviving if and only if
the majority of the Board of Directors of the ultimate parent of the surviving
entity were directors of the Company prior to its organization.
 
“Territory” shall mean any state of the United States and any equivalent section
or area of any country in which the Company has revenue-producing customers or
activities.
 
2.    Position, Responsibilities, and Term of Employment.


2.01    Position.  Executive shall serve as Director, and Chief Operating
Officer of the Company.  In this capacity Executive shall, subject to the bylaws
of the Company, and to the direction of the Board, serve the Company by
performing such duties and carrying out such responsibilities as are normally
related to the position of Director and Chief Operating Officer in accordance
with the standards of the industry in which the Company carries on its
business.  The Board shall either vote, or recommend to the shareholders of the
Company, as appropriate, that during the term of employment pursuant to this
Agreement:  (i) Executive be nominated for election as a director at each
meeting of shareholders held for the election of directors and be nominated for
election as Director; (ii) Executive be elected to and continued in the office
of Chief Operating Officer of the Company; (iii) Executive be elected to and
continued on the Board of Directors of each wholly-owned subsidiary of the
Company, (iv) if the Board or any of the Company’s wholly-owned subsidiaries’
Board of Directors shall appoint an executive committee (or similar committee
authorized to exercise the general powers of the Board), Executive be elected to
and continued on such committee; and (v) the Company shall not confer on any
other officer authority, responsibility, powers or prerogatives superior or
equal to the authority, responsibility, prerogatives and powers vested in
Executive hereunder.


2.02    Reporting.  Executive, in his capacity as Chief Operating Officer of the
Company, will report directly to the Board.


2.03    Time and Efforts Covenant.  Executive will, to the best of his ability,
devote such time and efforts as are necessary to the performance of his duties
for the Company and its wholly-owned subsidiaries.


2.04    Executive’s Commitment.  During Executive’s employment with the Company,
Executive will not undertake or engage in any other employment, occupation or
business enterprise inconsistent with his obligations under this Agreement
except for Executive’s service in an executive or board position with
organizations, and their respective subsidiaries and/or affiliates, and/or other
companies Executive currently has ownership, management responsibilities and/or
other relationships with, as approved and added to this document in Exhibit
B.  Subject to the foregoing, Executive agrees not to acquire, assume, or
participate in, directly or indirectly, any position, investment, or interest in
the Territory adverse or antagonistic to the Company, its business or prospects,
financial or otherwise, or take any action towards any of the foregoing. The
provisions of this Section shall not prevent Executive from owning shares of any
entity engaging in Competitive Business Activity, so long as such shares (i) do
not constitute more than 5% of the outstanding equity of such competitor, and
(ii) are regularly traded on a national securities exchange or quoted for
trading by the NASDAQ Stock Market.
   
 
3

--------------------------------------------------------------------------------

 
   
2.05    Relocation.  Executive’s place of employment will not be located outside
the Denver, Colorado area.


2.06    Post-Employment Noncompetition and Nonsolicitation Covenant.  During the
Employment Period and continuing until the six month termination anniversary
thereof, Executive shall not, without the prior written authorization of the
Board of Directors of the Company, (i) directly or indirectly render services of
a business, professional or commercial nature (whether for compensation or
otherwise) to any person or entity competitive or adverse to the Company's
business welfare, (ii) engage in any activity, whether alone, as a partner, or
as an officer, director, employee, consultant, independent contractor, or
stockholder in any other corporation, person, or entity which is competitive
with or adverse to the Company's business welfare, (iii) hire or solicit for
hire any of the Company's employees, prospective employees or consultants (iv)
solicit the business of any client of the Company, or any prospective client of
the Company that had been serviced or solicited by the Company during the six
(6) months preceding Executive's termination, or (v) enter into any agreements
with any supplier of the Company regarding the sale or distribution of products
of the supplier.


In the event that Executive's employment with the Company is terminated by
Executive or the Company at any time, for any reason whatsoever, the Company
shall have the right to inform any of Executive's future employers or
prospective employers of the existence of this Section 2.06 of the Agreement.
This Section 2.06 shall not, however, prevent Executive from investing in
securities issued by any such competitive or adverse corporation provided the
holdings thereof by Executive do not constitute more than five percent of any
one class of such securities.
   
2.07    Confidential Information.  Executive shall not disclose or use, or
authorize anyone else to disclose or use, at any time, during the Employment
Period, any trade secrets or other confidential information of the Company of
which Executive is or becomes informed or aware of prior to or during the
Employment Period, except (i) as may be required for Executive to perform his
duties and obligations under this Agreement, (ii) to the extent such information
has been disclosed to Executive by a third party who is not affiliated with the
Company or which otherwise becomes generally available to the public, (iii)
information which must be disclosed as a result of a subpoena or other legal
process, provided that the Company is given reasonable notice and an opportunity
to obtain a protective order, or (iv) unless Executive shall first secure the
Company's prior written authorization. This paragraph shall survive the
termination of this Employment Period, whether by lapse of time or otherwise,
and shall remain in effect and be enforceable against Executive for six months
or if Company trade secrets or confidential information becomes public prior to
the time limit. Executive shall execute additional agreements and confirmations
of his obligations to the Company concerning such non-disclosure of Company
trade secrets and other confidential information as the Company may require from
time to time, provided that the execution of such additional agreements and
confirmations are (i) reasonable and (ii) are required of all other senior
executive employees of the Company under similar circumstances.


Executive shall use his best efforts to prevent the removal of any Confidential
Information from the premises of the Company, except as required in his normal
course of employment by the Company.  Executive shall use his best efforts to
cause all persons or entities to whom any Confidential Information shall be
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.
  
 
4

--------------------------------------------------------------------------------

 
  
2.08    Records, Files.  All records, files, drawings, documents, equipment and
the like relating to the business of the Company which are prepared or used by
Executive during the term of his employment under this Agreement shall be and
shall remain the sole property of the Company.


2.09    Equitable Relief.  Executive acknowledges that his services to the
Company are of a unique character which gives them a special value to the
Company.  Executive further recognizes that material and intentional violations
by Executive of any one or more of the provisions of this Section 2 may give
rise to losses or damages for which the Company cannot be reasonably or
adequately compensated in an action at law and that such material and
intentional violations may result in irreparable and continuing harm to the
Company.  Executive agrees that, in addition to any other remedy which the
Company may have at law and equity, including the right to withhold any payment
of compensation under Section 3 of this Agreement, the Company shall be entitled
to injunctive relief to restrain any material and intentional violation, actual
or threatened, by Executive of the provisions of Section 2 of this Agreement.


2.10    (a)    Executive agrees promptly to disclose and deliver to the Company
any and all, and hereby assigns, transfers, and sets over to the Company
Executive’s entire and exclusive right, title, and interest, including rights in
the nature of patent rights, trademark rights, copyrights, trade secrets, or
design rights, in and to any and all, improvements, inventions, developments,
discoveries, works of authorship, innovations, systems, techniques, ideas,
processes, programs, listings, and other things that may be of assistance to the
Company, whether patentable or unpatentable, relating to or arising out of any
development, service, or product of, or pertaining in any manner to the business
of, the Company whether conceived, developed, or learned by Executive, alone or
with others, during or after normal business hours, while employed by the
Company (collectively, “Work Products”).  The foregoing assignment includes,
without limitation, all such rights in the United States of America and
throughout the world, and in and to any letters patent, applications for letters
patent, any division, reissue, extension, continuation, or continuation-in-part
thereof, or any copyright or trademark registrations that may be granted and
issued for such Work Products.  Executive hereby authorizes and requests the
Commissioner of Patents and Trademarks or other appropriate government official
to issue any such Letters Patent or registrations to the Company, its
successors, and assigns.  It is expressly understood that Work Products does not
include any and all, improvements, inventions, developments, discoveries, works
of authorship, innovations, systems, techniques, ideas, processes, programs,
listings, and other things developed for the benefit of Enterprises during
normal business hours while Executive is employed by Enterprises.
  
 
5

--------------------------------------------------------------------------------

 
  
(b)    The parties intend that the Company have the sole and exclusive right,
title, and interest in such Work Products and Prior Art. Executive acknowledges
and agrees that all Work Products and Prior Art will be and remain the exclusive
property of the Company and that Executive will, upon the request of the
Company, and without further compensation, do all lawful things requested by the
Company to ensure the Company’s ownership of the Work Products and Prior Art,
including, without limitation, the execution of all documents requested by the
Company to assign and transfer to the Company and its assigns all of Executive’s
right, title, and interest in the Work Products and Prior Art, if any, and to
enable the Company to file and obtain patents, copyrights, and other proprietary
rights in the United States and foreign countries relating to the Work Products
and Prior Art.  Executive hereby appoints the Company as Executive’s
attorney-in-fact to execute all documents relating to such registrations,
applications, and assignments.  The provisions of this Section 2.10 will survive
the expiration or termination of this Agreement for any reason.


2.11    Term.  The Company shall employ Executive, and Executive shall be
employed by the Company and shall provide services to the Company upon the terms
and conditions hereinafter set forth. The initial term of Executive's employment
with the Company shall continue, unless earlier terminated pursuant to Section 4
hereof, through December 31, 2012 (the "Employment Period"); provided, however,
that after expiration of the initial term, the Employment Period shall
automatically be renewed each January 1 for successive one-year terms unless the
Company or Executive delivers written notice to the other party at least sixty
(60) days preceding the expiration of the initial term or any one-year extension
date of the intention not to extend the term of this Agreement.


3.    Compensation.


3.01    Annual Compensation.  The Company shall pay to Executive for the
services to be rendered hereunder a base salary as shown on Exhibit A hereto
(“Annual Compensation”).  There shall be an annual review for merit by the Board
and an increase as deemed appropriate to reflect the value of services by
Executive.  At no time during his employment with the Company shall Executive’s
annual base salary fall below his Annual Compensation.  In addition, if the
Board increases Executive’s Annual Compensation at any time during his
employment with the Company, such increased Annual Compensation shall become a
floor below which Executive’s compensation shall not fall at any future time
during his employment with the Company and shall become his Annual Compensation.


Executive’s salary shall be payable in periodic installments in accordance with
the Company’s usual practice for similarly situated executives of the Company.


3.02    In addition to his Annual Compensation, Executive shall be entitled to
receive incentive compensation in such amounts as are determined by the Board
from time to time (“Incentive Compensation”). Incentive Compensation is outlined
in Exhibit A.  Any Incentive Compensation which is not deductible in the opinion
of the Company’s counsel, under § 162(m) of the Internal Revenue Code of 1986
shall be deferred and paid, without interest, in the first year or years when
and to the extent such payment may be deducted, Executive’s right to such
payment being absolute so long as Executive remains employed by the Company,
subject only to the provisions of Section 2.09.
  
 
6

--------------------------------------------------------------------------------

 
  
3.03    Participating in Benefits.  Executive shall be entitled to all Benefits
for as long as such Benefits may remain in effect and/or any substitute or
additional Benefits made available in the future to similarly situated
Executives of the Company, subject to and on a basis consistent with the terms,
conditions and overall administration of such Benefits adopted by the
Company.  Benefits paid to Executive shall not be deemed to be in lieu of other
compensation to Executive hereunder as described in this Section 3.


3.04    Specific Benefits.


During Executive’s employment with the Company:


(a)    Executive shall be entitled to four (4) weeks of paid vacation time per
year, to be taken at times mutually acceptable to the Company and Executive.


(b)    The Company shall provide fully paid accident and health insurance for
Executive and Executive’s spouse and children with limits and extent of coverage
no less than that provided to other executives of the Company.


(c)    Executive shall be entitled to sick leave benefits during his employment
in accordance with the customary policies of the Company for its executive
officers, but in no event less than one (1) month per year.


(d)    In addition to the vacation provided pursuant to Section 3.04(a) hereof,
Executive shall be entitled to not less than ten (10) paid holidays (other than
weekends) per year, generally on such days on which the New York Stock Exchange
is closed to trading.


(e)    Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by him (in accordance with the policies and
procedures established by the Board for the similarly situated executives of the
Company) in performing services hereunder.


(f)    Executive shall be eligible to participate during his employment in
Benefits not inconsistent or duplicative of those set forth in this Section 3.04
as the Company shall establish or maintain for its executives generally.


(g)    The Company shall have the option to maintain and be the owner and
beneficiary of a term life insurance policy payable on Executive’s death with a
minimum policy limit of one million dollars ($1,000,000) and Executive agrees to
submit to any physical examination, and otherwise to cooperate in any other
procedures required to obtain such policy.


(h)    The Company shall have the option to maintain and be the owner and
beneficiary of a disability insurance policy payable on Executive’s disability
with a minimum policy limit of one million dollars ($1,000,000) and Executive
agrees to submit to any physical examination, and otherwise to cooperate in any
other procedures required to obtain such policy.
  
 
7

--------------------------------------------------------------------------------

 
   
4.    Termination.


4.01    Termination by the Company for Reasons Other Than Cause.  If the Company
terminates the employment of Executive and such termination is not for Cause (a
“Termination by the Company for Reasons Other Than Cause”), then, the Company
shall pay to Executive an amount equal to Executive’s Annual Compensation at the
time of such termination plus (i) if the termination is during the first three
years of this Agreement, the annual cash portion of the Incentive Compensation
that was paid to him in the last Performance Year or (ii) if the termination is
after the first three years of this Agreement, the average of the annual cash
portion of the Incentive Compensation that was paid to him in the last three
Performance Years.  Such amount shall be paid to Executive in no event later
than sixty (60) days after the date of such termination.  To the extent that
Executive is not fully vested in Benefits from any pension or any other
retirement plan or program (whether tax qualified or not) maintained by the
Company, the Company shall obtain and pay the premium upon an annuity policy to
provide Executive with Benefits as though he had been fully vested on the date
that his employment terminated.  See Exhibit A for full disclosure of the
compensation.


4.02    Constructive Discharge.  If the Company (a) subjects Executive to a
diminution in his title(s), responsibilities, or in his then current Annual
Compensation, (b) fails to comply with the provisions of Section 3, (c) locates
Executive’s place of employment outside the Denver, Colorado area or (d) engages
in any material and intentional breach of the Company’s principal obligations
under this Agreement which is not remedied within fifteen (15) business days
after receipt of written notice from the Executive (a “Constructive Discharge”),
Executive may at his option terminate his employment and such termination shall
be considered to be a Termination by the Company for Reasons Other Than Cause.


4.03    Termination by the Company for Cause.  The Company shall have the right
to terminate the employment of Executive for Cause (a “Termination by the
Company for Cause”).  Effective as of the date of Termination by the Company for
Cause, this Agreement, except for Sections 2.06 through 2.10, shall terminate
and no further payments of the Compensation described in Section 3 (except for
such remaining payments of Annual Compensation under Section 3.01 relating to
periods during which Executive was employed by the Company, Benefits which are
required by applicable law to be continued, and reimbursement of expenses
incurred prior to such termination under Section 3.04) shall be made.


4.04    Change of Control.  If at any time during Executive’s employment at the
Company there is a Change of Control, Executive may at his option terminate his
employment and such termination shall be considered to be a Termination by the
Company for Reasons Other Than Cause.  If such Change of Control involves the
sale of the Company for an amount in excess of $100 million dollars, Executive
shall be entitled to receive a one-time bonus equal to two and a half percent
(2.5%) of all amounts received by the Company or its shareholders in excess of
$100 million dollars.
  
 
8

--------------------------------------------------------------------------------

 
   
4.05    Termination on Account of Executive’s Death.  In the event of
Executive’s death during his employment at the Company, the Company shall pay to
Executive’s beneficiary or beneficiaries (or to his estate if he fails to make
such a designation) an amount equal to the remainder of his Annual Compensation
for the year in which he died plus a prorated amount of any Incentive
Compensation which would have been payable to Executive at the end of such year.


Executive may designate one or more beneficiaries for the purposes of this
Section 4.05 by making a written designation and delivering such designation to
an Executive or the Chief Financial Officer of the Company.  If Executive makes
more than one such written designation, the designation last received before
Executive’s death shall control.


4.06    Disability.  If Executive shall sustain a Disability, the Company shall
continue to pay to Executive while such Disability continues the full amount of
his then current Annual Compensation for the one-year period next succeeding the
date upon which such Disability shall have been so certified as well as a
prorated amount of any Incentive Compensation which would have been paid to
Executive at the end of the year.  Thereafter, if Executive’s Disability shall
continue, the employment of Executive under this Agreement shall terminate and
all obligations of Executive shall cease and Executive shall be entitled to
receive the Benefits, if any, as may be provided by any insurance to which he
may have become entitled pursuant to Section 3.04 as well as the acceleration of
the exercise date of any incentive stock options granted prior to Executive’s
Disability.


5.    Stock Options.  Executive will participate in the Company’s Stock Option
Plan, when adopted, and will be eligible to participate at the level of other
similarly situated executives in any future stock incentive plans established by
the Company.


6.    Indemnification.  The Company shall indemnify Executive and hold Executive
harmless from and against any claim, loss or cause of action arising from or out
of Executive’s performance as an officer, director or employee of the Company or
in any other capacity, including any fiduciary capacity, in which the Executive
serves at the request of the Company to the maximum extent permitted by
applicable law.  The Company shall advance to Executive the reasonable costs and
expenses of investigating and/or defending any such claim, subject to receiving
a written undertaking from Executive to repay any such amounts advanced to
Executive in the event and to the extent of any subsequent determination by an
agency of competent jurisdiction that Executive was not entitled to
indemnification hereunder.  In the event that Executive is or becomes a party to
any action or proceeding in respect of which indemnification may be sought
hereunder, Executive shall promptly notify the Company thereof.  Following such
notice, the Company shall be entitled to participate therein and, to the extent
that it may wish, to assume the defense thereof with counsel satisfactory to
Executive in its reasonable judgment.  After notice from the Company to
Executive of the Company's election to assume the defense of such Executive, the
Company will not be liable to Executive hereunder for any legal or other
expenses subsequently incurred by Executive in connection with the defense
thereof other than reasonable costs of investigation.  Executive shall not
settle any action or claim against Executive without the prior written consent
of the Company except at such Executive's sole cost and expense.
  
 
9

--------------------------------------------------------------------------------

 
  
7.    Left blank intentionally.


8.    Miscellaneous.


8.01    Assignment.  This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of each of the parties hereto
and shall also bind and inure to the benefit of any successor or successors of
the Company in a Reorganization, merger or consolidation and any assignee of all
or substantially all of the Company’s business and properties, but, except as to
any such successor of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned by the Company or Executive.


8.02    At Will Employee.  Executive is and will be at all times be an “at-will
employee” and his employment may be terminated by him or by the Company upon
sixty (60) days written notice at any time, for any reason or no reason, with or
without cause, subject to the provisions of Section 4.


8.03    Governing Law.  This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Nevada.


8.04    Interpretation.  In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.


8.05    Notice.  Any notice herein required or permitted to be given shall be in
writing and may be sent by hand delivery or registered or certified mail, return
receipt requested, and shall be deemed to have been given: if by hand delivery,
on the date of delivery or if mailed, on the date indicated as the date of
delivery or, if refused, on the date of attempted delivery, on the return
receipt. For purposes hereof, the addresses of the parties hereto (until notice
of a change thereof is given as provided in this Section 7.05) shall be as
follows:
   

To the Company:
To Executive:
   
Spartan Gold Ltd.
13591 N. Scottsdale Rd.
Suite 233
Scottsdale, AZ 85254
Mihailo Gavrilovic
3272 S. Leyden Street
Denver, CO 80222

   
8.06    Amendment and Waiver.  This Agreement may not be amended, supplemented
or waived except by a writing signed by the party against which such amendment
or waiver is to be enforced.  The waiver by any party of a breach of any
provision of this Agreement shall not operate to, or be construed as a waiver
of, any other breach of that provision or as a waiver of any breach of another
provision.
  
 
10

--------------------------------------------------------------------------------

 
  
8.07    Binding Effect.  Subject to the provisions of Section 4 hereof, this
Agreement shall be binding on the successors and assigns of the parties hereto.


All obligations of Executive with respect to any shares covered by this
Agreement shall, as the context requires, bind Executive’s spouse and the
divorce or death of such spouse shall not vitiate the binding nature of such
obligation.


8.08    Survival of Rights and Obligations.  All rights and obligations of
Executive or the Company arising during the term of this Agreement shall
continue to have full force and effect after the termination of this Agreement
unless otherwise provided herein.


8.09    Section Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


8.10    Entire Agreement.  This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements, including any agreement in
principle or oral statement, letter of intent, statement of understanding or
guidelines of the parties hereto with respect to the subject matter hereof.
   
In witness whereof, on the date first written above, the undersigned do hereby
agree to the terms contained herein.


Spartan Gold Ltd.




By:__________________________
Name: Malcolm Stevens
Title: Chairman






__________________________
Name: Mihailo Gavrilovic
  
 
11

--------------------------------------------------------------------------------

 

Exhibit A


Employment Agreement
Between Mihailo (Mick) Gavrilovic and Spartan Gold Ltd.

--------------------------------------------------------------------------------

  

Section 3.01   Compensation.



 
(A) 
$5,000 per month commencing January 1, 2012 and until the Company enters into
its funded Phase 1 exploration activities with at least $2 million of funding.

 

 
(B) 
$138,000 per year commencing after the Company has begun its funded Phase 1
exploration activities with at least $2 million of funding and until the Company
enters into its funded Phase 2 explorations and development activities with at
least $5 million of funding, and the Executive has committed to full-time
efforts in the management of the Company’s exploration and development
activities;

 

 
(C) 
$185,000 per year commencing after the Company has begun its funded Phase 2
exploration and development activities with at least $5 million of funding, and
the Executive has committed to full-time efforts in the management of the
Company’s exploration and development activities;

 

 
(D) 
Incentive Compensation as follows:

 

 
a. 
Incentive compensation will be determined by the Board of Directors on a
discretionary basis based on profitability and achievement of company
performance goals.

 

 
(E) 
If a controlling interest in the Company is sold to a third party, the Executive
shall get a bonus as outlined below:

 

 
a. 
If a Change of Control involves the sale of the Company for an amount in excess
of $100 million dollars, Executive shall be entitled to receive a one-time bonus
equal to two and a half percent (2.5%) of all amounts received by the Company or
its shareholders in excess of $100 million dollars.




 
b. 
The Executive shall, at his option, have the opportunity to convert the cash
payment associated with this bonus, into common stock of the Company at a
conversion rate of the published market price per share as of the date of the
Change of Control.

 

 
(F) 
Termination, based on Section 4 of this Agreement, shall be as follows:

 

 
a. 
If the Company has raised $1 million but less than $2 million, under any
investment vehicle(s) during the Executive’s employment, then the following
applies:

 

 
i. 
Termination payment as stated in Section 4.

 

 
b. 
If the Company has raised $2 million but less than $5 million, under any
investment vehicle(s) during the Executive’s employment, then the following
applies:

 

 
i. 
Termination payment at two times the rate stated in Section 4.

 

 
c. 
If the Company has raised $5 million or more, under any investment vehicle(s)
during the Executive’s employment, then the following applies:

 

 
i. 
Termination payment at three times the rate stated in Section 4.

   
 
12

--------------------------------------------------------------------------------

 
  
Exhibit B


Employment Agreement
Between Mihailo (Mick) Gavrilovic and Spartan Gold Ltd.

--------------------------------------------------------------------------------

  

Section 2.04   Executive’s Commitment.


The Executive is also involved in various roles for the following entities:
 


 
E3 Consulting LLC. and its respective clients
 


 


 
 
 
 
 
 
 
 
 
 
 13

--------------------------------------------------------------------------------